Appeal from order of the Domestic Relations Court of the City of New York (Family Court Division), County of Kings, made the 29th day of March, 1948, denying appellant’s application for a vacation or modification of an order of that court previously made on the 20th day of November, 1947, which order directed him to make certain payments for the support of his “ wife ” and child. Order of March 29, 1948, reversed on the law and the facts, without costs, and on motion of appellant granted to the extent that the order of November 20, 1947, is vacated and the matter is remitted to the said Domestic Relations Court to hear and determine the amount to be paid by appellant for the support of the child. The respondent’s marriage to the appellant was void ab initio and forms no basis for a tlaim by respondent for support. Appeal from the so-called order, actually a memorandum decision, dated February 27, 1948, dismissed, without costs. Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.